Title: William Bingham to the American Commissioners, 26 April 1777
From: Bingham, William
To: American Commissioners,Franklin, Benjamin,Deane, Silas,Lee, Arthur


Gentlemen
St Pierre Martinique April 26th 1777
Herewith is Copy of my last Respects; Since which have received very little News from America. A Letter from Mr. Morris of March 1st mentions, “that on Sunday last, there was a smart Skirmish between a considerable Body of the Enemy, and a Party of our Troops near Brunswic; Our Loss was inconsiderable, but not so with them; they lost a great many Men, both killed and wounded;” it adds, “these frequent Skirmishes make Soldiers of our People and the Enemy is daily render’d weaker by them.”
The Ship Seine I believe will be condemn’d, notwithstanding the General’s Application, and the Nature of her Clearances; The Answer the General obtained from the Governor of Dominica was, “that this Affair did not come under his Cognizance, nor within his Jurisdiction, but rested altogether with the Judge of the Court of Admiralty, over whose Decisions he had no Influence or Controul;” this being the Case, and this Court being so unequitably established, that the Judge shares in the Profits of the Condemnation, I think there is no Prospect of a Recovery; Matters have now taken such a Turn, that the smallest Pretext is sufficient for the English to seize and condemn the Property of the French Merchants, who cannot even transport the Produce of America from one Island to another, without a Dread of the Consequences. Indeed several Vessels have been lately carried into Dominica for no other Reason whatsoever; After their Trial is finished, I will duly inform you of the Result.
I have heard that a Ship called the Colbert, loaded on Account of the Congress at Havre de Grace, with Arms, Ammunition &c.; touched at Guadeloupe, Stayed there but a few Hours, and then took her Departure for America. I wish She had called in here, as the General has promised me, that upon all such Occasions, he will give Orders for a Frigate to convoy these Vessels clear of the Islands. Indeed it was not without consulting with him and the Intendant, that I changed the Ship Seine’s Clearances; I was confident they would stand her in no Stead, when She arrived upon the Coast of America, which to all Appearance would have been the Scene of greatest Danger.
I was induced to give the Pilot who entered on board this Ship, an Order on the Council of Safety in any Port he might enter, from this Consideration, that several Persons who had engaged in the Same Way, after being paid their Stipulated Sum, had entered on board the Privateers, and were never heard of afterwards; and as this Man was absolutely necessary for the purpose of facilitating the Voyage, I thought the best way of retaining him would be to secure to him the Payment of his Money in America, after he had performed his Contract.
My positive Orders and his own personal safety both pointed out to him the Necessity of destroying this Paper, at the Appearance of the least Danger. The Infatuation which led him to keep it, I cannot account for.
Every Circumstance operates against this Vessel; more especially one that no less surprizes than afflicts me, which is, that Mr. Davis who behaved with Such a manly Fortitude upon his being first made Prisoner, has, either from the Persuasions of Interest, or Motives of Fear, relinquished his Pretensions to our Service, and has become our open and avowed Enemy. He has basely betrayed the Trust that was reposed in him and has laid open the History of this Affair, as far as had come to his Knowledge.
Such perfidious and treacherous Conduct cannot even be approved of by our Enemies. Altho they may love the Treason, they will detest the Traitor, and the Name of Such a Man, if not too insignificant to blot the Page of History, will be handed down to Posterity with distinguished Infamy and with the Curses and Execrations of all honest Men; tis Said that he has taken the Oath of Allegiance and Fidelity to his Britannick Majesty.
I have herewith the honor to inclose you Copy of the Opinion of Council, which Capt. Morin consulted in regard to this Affair; likewise the General’s Letter to the Commandant at St. Pierre Miguelon, wrote upon the Occasion of altering the Ships Clearances.
Capt. Morin has conducted himself So ill in the Management of this Voyage, that if I thought his Owners could derive any Advantage from the Capture of his Vessel, I Should be led to believe that he acted from a Sinister Motive. Instead of steering the Course which would naturally have carried him out of the Way of Danger, he chose that which would lead him into the midst of it for when he was taken, he was entering the Channel betwixt this Island and Dominica; A Light which he kept burning in his Caboose the whole Evening and by which he was discovered and pursued, adds Strength to my Conjectures and almost confirms my Suspicions. I have the honor to be with great Regard Gentlemen Your obedient humble Servant
Wm Bingham
Messrs. Franklin Dean and Lee Commissioners from the United States of America, at the Court of Versailles
 
Notation: Mr. Bingham 26th April 1777
